Citation Nr: 1043105	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability 
including posttraumatic stress disorder (PTSD), and bipolar 
disorder, claimed as undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served a period of initial active duty for training 
(IADT) from September 27, 1981, to March 19, 1982.  He was 
released from IADT to continue service in the Minnesota National 
Guard (MNG) until July 1987.  He reenlisted in April 1989 and 
served until June 1992; he had several periods of active duty for 
training.  He, then, reenlisted on August 16, 2008, until June 
23, 2009.

This matter came to the Board of Veterans' Appeals (Board) from a 
May 2005 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was remanded in September 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In May 2004, the Veteran filed an initial claim for an acquired 
psychiatric disability and PTSD.  The Veteran attributed his PTSD 
to his stateside duties, during MNG service, related to 
mobilizing units for duty in Desert Storm and Desert Shield.  

An April 2005 report from a private therapist, Dennis Weeks, EdS, 
opined that the Veteran's MPG service related to the Gulf War was 
the primary stressful event for his PTSD.  Records from 
additional private physicians, including a January 2005 report 
from Dr. Briscoe and a July 2005 report from Dr. Parker reflect 
diagnoses of PTSD related to the Veteran's reported history 
regarding his MNG duties.  Based on such opinions and diagnoses, 
the Board concluded that the duty to assist included obtaining a 
medical opinion as to the etiology of his PTSD if the Veteran's 
claimed stressors were corroborated.  The Board notes that to 
date, it does not appear as if the Veteran's claimed stressors 
have been corroborated with regard to his initial periods of 
service.

Less than a year after issuance of the September 2007 remand, the 
Veteran reenlisted in the U.S. Army, and was deployed to Iraq.  
While serving in Iraq, he was medevaced to Kuwait after making 
homicidal threats to his platoon leader.  He underwent mental 
health treatment and was eventually discharged due to 
unsuitability and a personality disorder.  The Board notes that 
his treatment records from such period of service do reflect 
diagnoses of adjustment disorder with mixed disturbance and acute 
PTSD.  

In March 2010, the Veteran underwent a VA examination.  The 
examiner reviewed the claims folder and summarized the Veteran's 
treatment records in detail.  The examiner was requested to 
provide an opinion as to whether the Veteran's preexisting PTSD 
was aggravated during his most recent period of service.  The 
examiner diagnosed PTSD related to Operation Iraqi Freedom (OIF).  
The examiner then stated that the Veteran suffered some form of 
anxiety condition, but is unsure whether he met the full criteria 
for PTSD or some other anxiety condition.  In providing this 
opinion, the examiner did not clarify whether this statement 
referred to the period prior to his most recent period of service 
(August 16, 2008, until June 23, 2009), or subsequent to his 
period of service (August 16, 2008, until June 23, 2009).  The 
examiner opined that the Veteran had symptoms consistent with 
PTSD based on war experiences suffered in OIF.  He provided a 
checklist of PTSD symptoms but showed no distress or emotional 
change when talking about war experiences or the impact of these 
on his occupational or social functioning.  He was euthymic 
during the course of the presentation and did not present as 
being upset or frustrated with the disruption such symptoms have 
apparently caused his life.  GAF score indicated presentation and 
impairments in the moderate range.  The examiner opined that it 
is as likely as not that his mental condition was aggravated by 
his OIF experiences; however, it appeared the aggravation was 
minimal.  The Veteran reported that prior to OIF, he suffered 
symptoms and impairments similar to what he reported today.  As 
such, aggravation of symptoms appear minimal and the examiner 
could see no significant changes in his functioning pre OIF 
versus post OIF.

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Moreover, temporary flare-ups during service of 
the symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  

In light of the diagnosis and comments of the March 2010 VA 
examiner, the Board has determined that an addendum opinion is 
necessary for the examiner to provide an opinion as to whether 
there was an increase in preexisting disability during the 
Veteran's final period of service, or whether it was due to the 
natural progress of the preexisting disease.  Such addendum 
opinion is necessary in light of the conflicting statements of 
the examiner.  Specifically, while the examiner stated that the 
Veteran has PTSD due to OIF, and that his mental condition was 
aggravated by his OIF experiences, the examiner did not 
adequately address whether there was a permanent increase in 
disability, and if so, what permanent measurable degree of 
disability occurred during OIF (that was not due to the natural 
progress of the disease).  Specifically, in light of his comments 
that no significant changes in functioning were apparent, the 
examiner must clarify whether the Veteran's preexisting 
disability underwent a permanent increase in severity due to his 
final period of service (August 16, 2008, until June 23, 2009).  

Updated Phoenix, Arizona VAMC treatment records should be 
obtained for the period February 27, 2010, to the present.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's Phoenix VAMC treatment 
records for the period February 27, 2010, 
to the present should be associated with 
the claims folder.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

2.  Contact the March 2010 VA examiner 
(G.C.) and have him determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on all 
available medical records, and complete 
review of comprehensive testing for PTSD.  
A multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  

The examiner must comment on and reconcile 
previous psychiatric findings contained in 
VA outpatient and private treatment 
records.  

For any psychiatric disability found, did 
it have its onset during the Veteran's 
period of service (August 16, 2008, until 
June 23, 2009), or if it pre-existed such 
period of service (August 16, 2008, until 
June 23, 2009), did it undergo a permanent 
increase in disability during service, and 
if so, what permanent measurable degree of 
disability occurred during OIF (that was 
not due to the natural progress of the 
disease). 

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

In the event the March 2010 VA examiner 
(G.C.) is unavailable to provide an 
addendum opinion, the Veteran should be 
scheduled for a new VA examination to 
clarify the psychiatric diagnoses and 
their relationship to service.  

3.  After completion of the above, the 
RO/AMC should review the expanded record 
and adjudicate entitlement to an acquired 
psychiatric disorder, to include PTSD.  If 
any benefit sought is not granted in full, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


